Citation Nr: 0015765	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  95-41 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement an initial evaluation for post-traumatic 
stress disorder in excess of 70 percent, as of October 24, 
1997, and in excess of 50 percent prior to September 16, 
1997.

2.  Entitlement to an initial evaluation for a right knee 
injury in excess of 10 percent. 

3.  Entitlement to an evaluation for a left knee injury in 
excess of 10 percent.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from March 1969 to October 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from March and May 1995 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma. 

In September 1997, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  Post-traumatic stress disorder results in demonstrable 
inability to obtain or retain employment as of October 24, 
1997, but prior to September 16, 1997 resulted in no more 
than considerable impairment and occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships.

2.  A right knee injury results in no more than slight 
impairment.

3.  A left knee injury results in no more than slight 
impairment.





CONCLUSIONS OF LAW

1.  The criteria for a 100 percent initial evaluation for 
post-traumatic stress disorder have been met as of October 
24, 1997, but the criteria for an initial evaluation in 
excess of 50 percent prior to September 16, 1997 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.132, Diagnostic Code 9411 (1996) and 4.130, 
Diagnostic Code 9411 (1999).

2.  The criteria for an initial evaluation in excess of 10 
percent for a right knee injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.71a, Diagnostic Code 5257 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for a left knee injury have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appeal of the veteran's claims for 
increased evaluations for post-traumatic stress disorder and 
for a right knee injury, the veteran's appeals arise from 
initial rating decisions, which established service 
connection for the disabilities at issue and assigned those 
disabilities initial evaluations.  Therefore, in evaluating 
those disabilities, the Board observes that it is not only 
the present level of disability which is of primary 
importance.  Instead, the entire period in question must be 
reviewed to ensure that consideration is given to the 
possibility of staged ratings, that is, separate ratings may 
be assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

I.  Post-Traumatic Stress Disorder

In June 1995, service connection was established for post-
traumatic stress disorder, effective, July 19, 1994.  In the 
course of this appeal the RO evaluated the veteran's 
disability as 50 percent disabling as of the effective date 
of service connection until September 16, 1997.  A temporary 
total evaluation based upon a period of hospitalization 
(38 C.F.R. § 4.29) was assigned from September 16, 1997 until 
October 24, 1997.  The veteran's disability has been 
evaluated as 70 percent disabling effective October 24, 1997.  
The veteran has also been determined to be individually 
unemployable due to his service-connected disabilities from 
March 17, 1998.  

During the course of this appeal, substantive changes were 
made to the schedular criteria for evaluating psychiatric 
disorders, including post-traumatic stress disorder, as 
defined in 38 C.F.R. §§ 4.125-4.132, effective November 7, 
1996.  See 61 Fed. Reg. 52695-52707 (1996).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Under the criteria previously in effect, post-traumatic 
stress disorder warranted a 50 percent evaluation, if the 
ability to maintain effective or favorable relationships with 
people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels must have been so reduced as to result in 
considerable industrial impairment.  Post-traumatic stress 
disorder warranted a 70 percent evaluation, if the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired and the psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A total evaluation was available if the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  The individual must 
have been demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the new criteria, a 50 percent evaluation is warranted 
for a mental disorder, such as post-traumatic stress 
disorder, if the disorder results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted under the new criteria 
where a psychiatric disorder results in occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech which 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted if the disorder results 
in total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The veteran has undergone a number of VA examinations which 
reflect global assessment of functioning (GAF) evaluations in 
a range from 45 to 50.  During a VA examination in August 
1994, the examiner provided an Axis I assessment of alcohol 
abuse and an Axis II assessment of antisocial personality 
disorder.  The examiner assigned the veteran a GAF evaluation 
of 50.  

During a June 1995 VA examination, the veteran complained of 
nightmares, inability to tolerate loud noises, headaches, 
nervousness, inability to tolerate crowds, irritability, 
poorly controlled anger and drinking problems.  The veteran 
reportedly was tense, tearful, and somewhat distant.  He 
showed some irritability and was very careful to give 
detailed information about Vietnam experiences.  Mood was 
depressed, and his affect was flattened.  However, the 
veteran maintained good eye contact, he was coherent and goal 
directed, he was oriented in all spheres, and no thinking 
disorder or memory impairment was present.  The impression 
was post-traumatic stress disorder, mild, and alcohol abuse 
in remission.  The examiner assigned the veteran a GAF of 50.  

During a VA vocational evaluation in August 1995, the veteran 
was described as cooperative, pleasant, "a bit reserved," 
and even tempered.  The veteran, who had been married three 
times, indicated that he enjoyed playing guitar, reading and 
playing ball with his sons in his spare time.  The veteran 
also indicated that he worked at some 60 jobs since 
separation from service, and that he had not been able to 
work since 1987, even though he had sought work.  According 
to the examiner, the veteran admitted to suffering from minor 
depression as a result of post-traumatic stress disorder, 
although the examiner indicated that the veteran might have 
been minimizing his symptoms in that respect.  The examiner 
indicated that vocational limitations imposed by post-
traumatic stress disorder and depression would have been lack 
of motivation, poor memory and concentration, being irritable 
and easily distractible, and difficulty in focusing and 
sustaining attention.  According to the examiner, the veteran 
would probably experience problems with being irritable, and 
with being dependable and responsible.  He would probably 
exhibit chronic tiredness and compromised ability to deal 
with stress and hazardous situations.  The examiner added 
that adaptability would be limited and that productivity and 
quality of work would suffer.  According to the examiner the 
veteran would be withdrawn, would be reclusive, and would 
have a lack of interest.  His ability to organize, analyze 
and set priorities would be diminished.  The examiner also 
indicated that the veteran probably experienced problems with 
appetite and sleep, that time disorientation might be 
present, that he had poor impulse control, and that he was 
easily startled and responded in an exaggerated manner.  

The veteran was hospitalized by VA from May 28, 1997 to June 
3, 1997 for treatment of post-traumatic stress disorder.  The 
veteran, who reportedly had gone through Oklahoma City VA 
Medical Center outpatient program in 1994, complained of 
anxiety, easy irritability, depressed mood, and inability to 
cope, as well as a history of nightmares two times a month, 
intrusive thoughts, increased startle response, increased 
vigilance, and crowd avoidance.  Diagnoses consisted of post-
traumatic stress disorder, probable alcohol dependence, and 
probable mood disorder.  The GAF was 60.  

The veteran was hospitalized again by VA with a diagnosis of 
post-traumatic stress disorder from September 16, 1997 to 
October 24, 1997, in connection with which the RO assigned 
the temporary total evaluation for hospitalization.  The 
veteran reported little change in his symptoms since his 
hospitalization in May to June 1997.  However, the veteran's 
post-traumatic stress disorder during the more recent period 
of hospitalization was characterized as severe and chronic, 
and his condition was assigned a GAF of 45.  

In January 1998, the veteran reportedly appeared anxious, 
although he did not appear despondent and had no delusions or 
hallucinations.  The examiner diagnosed post-traumatic stress 
disorder, severe, and assigned a GAF of 50.  In so doing, the 
examiner indicated that the veteran had a severe or serious 
problem for a considerable length of time and that the 
veteran had very little social contact as a result of 
increased difficulties with nervousness.  

During the most recent VA examination, in August 1998, the 
veteran reportedly suffered from severe social withdrawal.  
He indicated that his children no longer visited him, that he 
wanted to be left alone, and that he spent his time reading 
by himself.  Examination revealed the veteran to be visibly 
upset, tense and despondent.  The diagnoses at that time 
consisted of post-traumatic stress disorder, severe, and 
depression not otherwise specified.  The examiner assigned a 
GAF evaluation of 45.  The examiner indicated that the 
veteran's condition had deteriorated further since his last 
examination and continued to be severe.  

The evidence before the Board warrants a 100 percent 
evaluation as of the veteran's discharge from inpatient 
treatment on October 24, 1997.  Despite participating fully 
in the program and increasing his repertoire of coping 
skills, the attending physician noted that the veteran's 
symptoms were sever in nature, consistent with the GAF of 45.  
Examination in January 1998 revealed severe post-traumatic 
stress disorder and examination in August 1998 revealed 
severe social withdrawal and isolation associated with post-
traumatic stress disorder.  Under the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV), a GAF evaluation from 41 to 50 
contemplates serious symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

As of the veteran's discharge in October 1997 The Board 
concludes that the evidence demonstrates a level of 
disability attributable to post-traumatic stress disorder 
commensurate with demonstrable inability to obtain or retain 
employment.  Although the August 1998 examination report 
includes a diagnosis of depression, separate from post-
traumatic stress disorder, the record offers no basis for 
segregating the impact of that psychiatric disorder from the 
veteran's overall disability picture.  See Mittleider v. 
West, 11 Vet. App. 181 (1998).  The earlier January 1998 
examination revealed only a diagnosis of post-traumatic 
stress disorder, which was characterized as severe, and the 
August 1998 examination revealed further deterioration in the 
severity of that condition.  Under the criteria in effect 
prior to the regulatory changes cited above, a total 
evaluation is warranted for post-traumatic stress disorder, 
as of October 24, 1997.  See Richard v. Brown, 9 Vet. App. 
266 (1996); Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Evidence associated with the claims file, however, does not 
warrant an increase in the 50 percent evaluation in place 
prior to September 16, 1997 under the old or new criteria 
because the Board finds that neither formulation would afford 
a more favorable outcome given the facts presented.  

More specifically, the August 1994 examination revealed no 
diagnosis of post-traumatic stress disorder.  Although a June 
1995 examination resulted in a diagnosis of post-traumatic 
stress disorder and an assigned GAF evaluation of 50, the 
diagnoses at that time also included alcohol abuse in 
remission, as well as a personality disorder (Axis II).  The 
post-traumatic stress disorder was characterized as mild.  
The veteran in August 1995 continued to maintain contact with 
his family.  During relatively brief inpatient treatment for 
post-traumatic stress disorder during May and June 1997, the 
veteran's assigned GAF evaluation was 60.  A GAF evaluation 
of 51 to 60 contemplates moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  The veteran testified before the Board later in 
June 1997 that he was capable of conducting a small engine 
repair business, for which he had been trained in vocational 
rehabilitation, but efforts to start his own business had 
been unsuccessful.  

The evidence is consistent with considerable impairment and 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  The evidence, however, does not demonstrate a 
level of disability that is severe or that results in 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: that suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech which is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  Prior to September 16, 
1997, the veteran's symptoms, which were no more than 
moderate, did not warrant an evaluation greater than 50 
percent.  Therefore, although a total evaluation is warranted 
as of October 24, 1997, the preponderance of the evidence is 
against an evaluation in excess of 50 percent prior to the 
extended hospitalization commencing September 16, 1997.  

II.  Knees

The veteran has been service-connected for a left knee injury 
due to shrapnel since May 1977.  A noncompensable rating was 
in effect until February 1998 when a 10 percent rating was 
assigned from November 1994.  In May 1995, service connection 
was granted for a right knee injury secondary to the stress 
and strain of compensating for the left knee disability.  The 
right knee was rated as 10 percent disabling under Diagnostic 
Code 5257 (recurrent subluxation or lateral instability 
warrants a 10 percent evaluation where slight in degree and a 
20 percent evaluation where moderate).  38 C.F.R. § 4.71a.

A knee disability also may be rated on the basis of 
limitation of flexion and extension of the joint.  Limitation 
of flexion to 60 degrees warrants a noncompensable 
evaluation, limitation of flexion to 45 degrees warrants a 10 
percent evaluation, and limitation of flexion to 30 degrees 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension to 5 degrees 
warrants a noncompensable evaluation, limitation of extension 
to 10 degrees warrants a 10 percent evaluation, and 
limitation of extension to 15 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Further, VA's regulations, under 38 C.F.R. § 4.40 and 4.45, 
provide that functional loss of a joint may result from pain 
on motion or use, when supported by adequate pathology.  See 
DeLuca v. Brown, 8 Vet. App. 202, 205-57 (1995); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Although 
those provisions have no bearing in assessing the severity of 
a disability under Diagnostic Code 5257 because pain is 
contemplated under this code, Johnson v. Brown, 9 Vet. App. 
7, 11 (1996), they may be relevant in cases rated on the 
basis of range of motion.  Further, 38 C.F.R. § 4.59, which 
addresses the evaluation of arthritis, recognizes that 
painful motion is an important factor of disability, entitled 
to at least the minimum applicable evaluation. 

A June 1991 letter from a private physician reflects that the 
veteran experienced problems with the right knee, 
characterized as "giving away" and swelling.  The veteran 
reportedly experienced pain with weight-bearing, limited 
endurance, and difficulty getting up and down stairs.  A 
February 1992 letter from another private physician reflects 
that the veteran had an internal derangement of his right 
knee.  That letter reflects that the veteran experienced 
anterolateral knee discomfort, made worse by trying to get up 
from a squatting position, or trying to go up and down 
stairs.  Although the veteran reportedly had no true locking, 
he complained that the knee would swell.  Examination 
revealed symmetrical thighs and no effusion.  There was mild 
pain and reproducible snapping.  The ligaments were described 
as stable, the examination was otherwise normal, and x-rays 
were reportedly unremarkable. 

The veteran underwent a VA examination in March 1995 pursuant 
to a November 1994 claim for service connection for the right 
knee.  It was noted that the veteran had a job-related injury 
to his right knee in about 1983 and had undergone 
arthroscopic surgery as recommended in the early 1990's.  He 
complained of episodic sharp pain in the left knee with 
episodes of swelling.  He indicated that the right knee was 
more symptomatic than the left knee and that he experienced 
weakness and stabbing pain, as well as occasional swelling.  
Examination revealed no tenderness on the left.  He was 
tender over the joint line medically on the right.  Both 
knees were stable, and the veteran was able to extend both 
knees to 0 degrees and flex both knees to 140 degrees.  The 
right thigh measured 19 3/4 inches in circumference, and the 
left thigh measured 20 inches in circumference.  The 
impressions were status-post operational partial meniscectomy 
of the right knee, symptomatic, and status post operational 
missile fragment wound to the left knee.

When seen in January 1996 at a VA orthopedic clinic, the 
veteran presented complaints of pain and weakness in both 
knees.  Examination at that time revealed range of motion 
from 5 to 100 degrees.  The knees were reportedly stable, 
although tender to palpation, and x-rays were normal.  He was 
referred for a physical therapy consultation in February 
1996.  He had full knee range of motion with minimal 
crepitus.  He was discharged to do home exercises.  

During his hearing in June 1997, the veteran testified 
concerning problems with the knees with activities such as 
prolonged standing and ascending or descending stairs.  He 
indicated that he sometimes experienced pain in the knees, 
and that his right knee gave him more trouble than the left 
knee.  The veteran indicated that the right knee sometimes 
would give out and that he wore a brace for stability, 
although the veteran also indicated that the knee had not 
given out during the preceding year. 

During a VA examination in January 1998, the veteran 
complained of pain and weakness in both knees.  Although the 
veteran complained of pain with full flexion and would only 
partially squat, examination revealed full range of motion in 
both knees.  There was no significant crepitus, no synovial 
thickening, and no instability of either knee.  Muscular 
development and strength in the legs was reportedly adequate.  
The impressions included postoperative arthroscopy of the 
right knee with partial meniscectomy, symptomatic, compatible 
with patellofemoral syndrome; symptomatic left knee 
compatible with patellofemoral syndrome; and shrapnel wound 
scar upper medial joint line left knee, healed, 
intermittently symptomatic.  The examiner commented that 
although the veteran had a history of moderate functional 
loss, there were no objective changes in the knees to explain 
those symptoms.  

After reviewing all the evidence, the Board is not persuaded 
that the criteria for a rating in excess of 10 percent for 
either of the veteran's knee disabilities have been met.  
During the most recent VA examination, the examiner 
identified a history of moderate knee symptomatology.  
However, examination has revealed full range of motion and no 
instability, and the veteran's complaints of knee pain were 
not supported by other evidence of objective pathology.  The 
veteran has testified that the right knee results in greater 
disability than the left knee, and the June 1991 and February 
1992 letters provide some support to the veteran's 
contentions prior to the surgery and the grant of service 
connection for that knee.  However, without evidence of 
instability in either knee, a higher rating on that basis 
under DC 5257 is not warranted.  The veteran has had 
tenderness and pain associated with patellofemoral syndrome, 
but the currently assigned ratings appear adequate to 
compensate for these subjective complaints.  The range of 
motion was to 5 degrees on extension on an outpatient visit 
in January 1996, but he had full range of motion the 
following month, as had been reported on the March 1995 
examination, with minimal findings.  

The Board has also considered the holdings in VAOGCPREC 23-97 
and 9-98.  In these two opinions, the VA General Counsel held 
that a separate rating for arthritis may be awarded when the 
veteran is rated under the provisions of Diagnostic Code 
5257, if additional disability is present, because Code 5257 
does not encompass arthritis.  In this case, however, the x-
ray evidence does not reflect the presence of arthritis.  
Thus, a separate evaluation for each knee based upon 
limitation of motion or painful motion due to arthritis is 
not warranted.  Therefore, the preponderance of the evidence 
is against an evaluation of greater than 10 percent for 
either knee.  
















ORDER

A 100 percent evaluation for post-traumatic stress disorder 
is granted, as of October 24, 1997, subject to the provisions 
governing the award of monetary benefits.

An evaluation in excess of 50 percent for post-traumatic 
stress disorder is denied prior to September 16, 1997.

An initial evaluation in excess of 10 percent for a right 
knee injury is denied.

An evaluation in excess of 10 percent for a left knee injury 
is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

